     Case 2:19-cv-01267-RFB-DJA Document 13 Filed 06/26/20 Page 1 of 1



1

2

3

4

5

6                            UNITED STATES DISTRICT COURT
7                                   DISTRICT OF NEVADA
8                                              ***
9     DAMIEN REESE,                                    Case No. 2:19-cv-01267-RFB-DJA
10                                   Petitioner,                     ORDER
            v.
11
      JAMES DZURENDA, et al.,
12
                                 Respondents.
13

14         Before the court is respondents’ motion for an extension of time to file a response

15   to Damien Reese’s pro se 28 U.S.C. § 2254 habeas corpus petition (ECF No. 12).

16   Good cause appearing,

17         IT IS ORDERED that respondents’ motion for extension of time to file a response

18   to the petition (ECF No. 12) is GRANTED. Respondents must file their response on or

19   before July 25, 2020.

20

21

22         DATED: 26 June 2020.
23

24
                                                        RICHARD F. BOULWARE, II
25                                                      UNITED STATES DISTRICT JUDGE
26

27

28
                                                   1
